Citation Nr: 1129947	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-21 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's Child



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1958 to March 1962 and June 1962 to February 1968.  He also served with the Air National Guard.  He died in June 2002.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas.

The appellant and her son provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) in June 2011.  A transcript of the hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the Veteran's cause of death.  For a successful claim, it must be shown that a service-connected disability caused or substantially or materially contributed to his death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.

The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995

The Veteran had no service-connected disabilities at the time of his death.  However, the appellant argues that his diabetes mellitus, type II (DMII) should have been presumptively service connected based upon herbicide exposure and that his primary cause of death, peripheral vascular disease (PVD), should have been service-connected as secondary to DMII.  Service records confirm that his ship entered the inland waters of Vietnam.  VA has conceded exposure to herbicides.

A VA examination was conducted in March 2010.  The examiner found that it was less likely than not that the Veteran's PVD was due to his apparently mild DMII diagnosed two weeks prior to his death.  Unfortunately, the examiner did not indicate reasons for finding that the DMII was mild nor did she provide a rationale for her opinion.  Therefore, the Board must return this examination report as being inadequate for rating purposes as it does not contain sufficient detail to decide the claim on appeal.  38 C.F.R. § 4.2.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The appellant has asked VA to obtain an opinion from an independent medical examiner (IME).  When, in the judgment of the Board, expert medical opinion, in addition to that available within the VA, is warranted by the medical complexity or controversy involved in an appealed case, the Board may secure an advisory medical opinion from one or more independent medical experts (IME) who are not VA employees.  38 U.S.C.A. § 7109(a); 38 C.F.R. §§3.328(a), 20.901(d).  In this case, the etiology of PVD and its relationship to DMII are not matters so complex as to warrant an IME opinion.  Thus, the appellant's request is denied.

Briefly, the Board notes, as did the VA examiner, that the appellant has not provided treatment records other than those from the Veteran's June 2002 hospitalization.  Since the hospital records indicate that he had recently been diagnosed with DMII and prescribed medication, and since the onset of the disability may be a factor in deciding the claim, the AMC/RO should ask the appellant to identify all of the Veteran's medical providers and complete the appropriate forms so that VA can obtain treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the appellant to identify all of the Veteran's medical providers and to submit Authorization for Consent to Release Information forms, VA Forms 21- 4142, so that treatment records can be obtained.  The appellant should, if possible, obtain and submit these records to expedite the case.

2.  After receipt of additional records, if any, send the Veteran's claims file and a copy of this remand to the March 2010 VA examiner, if available, and request an addendum opinion addressing the issues below.  If the March 2010 VA examiner is not available, another VA examiner should provide an opinion addressing the issues below.  The examiner should indicate review of the remand and claims file in his or her report.

The examiner is asked to review the claims file, including the transcript from the Board hearing, and indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus, type II, caused or substantially or materially contributed to his death.

The examiner should also indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's diabetes mellitus, type II, caused or aggravated his peripheral vascular disease.  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

3.  When the development requested has been completed, this case should again be reviewed based on the additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



